Citation Nr: 1123867	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for urethral stricture disease.


REPRESENTATION

Appellant represented by:	C.H. Thornton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's July 2007 claim for entitlement to service connection for urethral stricture disease.

In March 2011, the Veteran testified at a hearing on appeal before the undersigned Veterans Law Judge (Travel Board hearing).  A copy of the transcript is associated with the record.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record-see, e.g., March 2011 Board hearing at pp. 3, 13-17, 28-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for urethral stricture disease.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

A remand is required because the May 2008 VA examiner's report and July 2008 addendum are inadequate.  Although the examiner diagnosed the Veteran with urethral stricture disease in his May 2008 report, he did not provide a sufficient etiological opinion regarding that disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered).

In this case, the VA examiner opined that the Veteran's "urethral stricture disease [is] possibly from trauma vs gonococcal urethritis s/p [status post] several operations including urethroplasty."  Opinions consisting of speculation or uncertainty-as here, by use of the word "possibly"-are inadequate for establishing service connection.  Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's opinion that a Veteran's preexisting service-related condition "may have" contributed to his ultimate demise was too speculative, standing alone, to be deemed new and material evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).

The Board finds that the November 2010 medical opinion provided by the Veteran's private physician, R.T. Grissom, M.D., is likewise too speculative.  In response to the question, "Is it 'as likely as not' that [the Veteran's] USD [urethral stricture disease] was caused by or was etiologically related to the trauma he experienced when he was struck in the groin area by the pogo stick during his basic training?", Dr. Grissom checked "Yes," and added in handwriting, "possibly[,] if [the Veteran's] urethra was struck by [the] stick."  Bostain v. West, 11 Vet. App. 124 (1998).

Medical opinions should express the likelihood of an etiological relationship to service in terms of probability-that is, whether the probability of an etiological relationship to service is 50 percent or greater, or whether it is at least as likely as not that the claimed disorder was incurred or aggravated as a result of service.  Furthermore, the report must contain a rationale for the conclusions drawn.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).

If a medical professional is unable to provide an etiological opinion, he or she should state that, and explain why.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined).

On remand, the AOJ should return the claims file to the VA examiner who conducted the May 2008 examination.  The examiner should review the claims file-including Dr. Grissom's November 2010 report, and the Veteran's testimony at his March 2011 Board hearing-and note that he has done so in his report.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's urethral stricture disease was caused or aggravated during or as a result of his time in service.  The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed urethral stricture disease should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the May 2008 VA examiner regarding the Veteran's claimed urethral stricture disease.  The examiner should review the claims file, including Dr. Grissom's November 2010 report and the Veteran's testimony at his March 2011 Board hearing, and indicate that he has done so in his report.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's urethral stricture disease was caused or aggravated during or as a result of his time in service.  The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

An additional examination of the Veteran is not necessary, unless deemed so by the VA examiner.  If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed urethral stricture disease should be provided.

2.  After completion of the above, the AOJ should readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



